Citation Nr: 0109872	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-37 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  







INTRODUCTION

The veteran served on active duty from December 1978 to April 
1992.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, in which the RO denied the veteran's 
claim of entitlement to service connection for hepatitis.  

In his notice of disagreement, receive in April 1996, the 
veteran argued that he has fatigue, shortness of breath and 
rashes as a result of an undiagnosed illness.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000).  This issue has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran has hepatitis, or residuals thereof.  


CONCLUSION OF LAW

Hepatitis was not incurred or aggravated during active duty.  
38 U .S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the September 1995 rating decision that there was 
no evidence showing he currently had hepatitis, or residuals 
thereof, as a result of his military service.  That is the 
key issue in this case, and the rating decision, as well as 
the statement of the case (SOC) and supplemental statements 
of the case (SSOCs), informed the appellant that evidence of 
service incurrence was needed to substantiate his claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC's informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  The RO has also requested and 
obtained service medical records from the National Personnel 
Records Center.

The appellant was provided VA examinations in April 1995 and 
March 1998, and in December 2000 the Board obtained an 
etiological opinion from an independent medical expert (IME) 
in which the expert reviewed the claims file and provided an 
opinion as to whether or not the veteran currently has 
hepatitis, or whether he has residuals of hepatitis due to 
his military service.  Given the foregoing, there is more 
than sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran essentially asserts that he has a hepatitis as a 
result of his service.  In particular, he asserts that he had 
hepatitis during service in 1980, and that notations 
regarding hepatitis in subsequent treatment reports warrant 
the conclusion that he had hepatitis during service.  He 
further argues that post-service records contain sufficient 
evidence of hepatitis to warrant the conclusion that he 
currently has hepatitis, or residuals thereof, to include 
fatigue and shortness of breath.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2000).  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  Id.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Initially, the Board points out that there the veteran's 
service medical records show that in March 1980, he was 
assessed with a URI (upper respiratory infection) and "rule 
out hepatitis," after he sought treatment for a penile 
lesions, dizziness, malaise and cold symptoms.  Another 
report notes "viral hepatitis, +HAA."  The veteran 
complained of a "relapse" in July 1980 and received an 
assessment of possible residual hepatitis was deferred for 
laboratory testing.  There was also a notation of "prob 
malaise due to heat."  Another July 1980 report shows 
treatment for eye symptoms and notes that the veteran was 
treated for type B viral hepatitis earlier that month.  A 
March 1982 report notes that the veteran sought treatment for 
complaints of constipation, dark urine, and tiredness.  The 
impression was "viral syndrome, doubt inf hepatitis."  The 
veteran was diagnosed with viral syndrome on at least five 
occasions between 1983 and 1985, and with gastroenteritis on 
several occasions.  A past history of hepatitis was noted on 
two occasions, one report of which, dated in January 1986, 
indicated that this condition was resolved.  The veteran's 
separation examination report, shows that his endocrine 
system was clinically evaluated as normal, and that serology 
testing indicated that HBsAg (hepatitis B surface antigen) 
and "HBcAbT" (presumably hepatitis B core antibody 
(antigen)) were negative.  An accompanying "report of 
medical history," notes a past history of hepatitis with no 
current evidence of active disease, and that antibodies were 
present.  Finally, a health questionnaire for dental 
treatment includes an undated notation of "hepatitis from 
seafood in Korea, 1981."  

The post-service medical evidence includes VA outpatient 
treatment reports, dated in 1987, which contain notations of 
a past medical history of hepatitis B and rule out hepatitis 
recurrence.  A VA hospital report, dated in April 1987, 
contains a diagnosis of "weakness and malaise, rule out 
recurrent hepatitis B."  Laboratory reports showed that 
HBsAg (hepatitis B surface antigen) and HBcAb (hepatitis B 
core antibody (antigen) were negative.  A handwritten 
notation indicates that hepatitis had been ruled out.  

A letter from a VA physician, Johnny Nacilla, M.D., dated in 
June 1994, shows that Dr. Nacilla states that the results 
from the veteran's Persian Gulf examination and laboratory 
tests indicate that he had hepatitis, etiology unknown, r/o 
(rule out) drug induced.  The Board parenthetically notes 
that although the RO has attempted to obtain the veteran's 
June 1994 Persian Gulf examination and laboratory tests, a 
report of contact (VA Form 119), dated in October 1999, 
indicates that these reports are not available.  

A VA alimentary appendages examination report, dated in April 
1995, shows that the veteran reported that he had been 
diagnosed with hepatitis B during service in 1980.  The 
diagnosis noted a history of hepatitis with a current 
negative hepatitis profile, and that the physician was 
awaiting hepatitis C antibody test results.  

VA hospital reports, dated in June 1994, October 1994 and 
September 1995 show that the veteran was treated primarily 
for suicidal ideation/suicide attempt associated with 
complaints of depression and alcohol and drug abuse.  These 
reports contain notations, to include Axis III diagnoses, of 
a history of hepatitis.  

A VA examination report, dated in March 1998, shows that it 
was noted that the veteran had a history of hepatitis since 
the 1980's, first treated in Korea.  The relevant diagnosis 
was "history of hepatitis off and on since diagnosis in 
1980, with 3 or 4 recurrences of it, last time in 1995 
according to patient."  The diagnosis also noted that the 
veteran had a slightly enlarged liver, and that lab tests had 
not yet been performed and blood work was not available.  

The claims files contain a summary of VA serum, blood and 
urine laboratory results, received in about August 1999, 
which covers the period from June 1994 to February 1999.

In December 2000, the RO requested a medical advisory 
opinion, see 38 C.F.R. § 20.901 (2000), essentially 
requesting an opinion as to the veteran's current diagnosis, 
and, as appropriate, the etiology of any active hepatitis or 
chronic hepatitis residuals.  That same month, an opinion was 
received from Wendy Z. Davis, M.D., Section Chief, 
Gastroenterology, Durham VA Medial Center.  Dr. Davis 
provided a detailed summary of the veteran's pertinent 
medical history, to include his service medical records, and 
concluded that the veteran does not have active viral 
hepatitis, chronic hepatitis sequelae or cirrhosis.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has hepatitis, or 
residuals thereof.  Of particular note, the Board finds that 
Dr. Davis' report is highly probative evidence which shows 
that the veteran does not have hepatitis, or residuals 
thereof.  Dr. Davis' report was based on a review of the 
claims files, and is accompanied by a detailed 
rationalization and citation to clinical findings during 
service and thereafter.  In this regard, Dr. Davis explained 
that no viral serologies or liver function tests were found 
to support the notations pertaining to hepatitis during 
service in 1980 or 1982, or Dr. Nacilla's June 1994 letter.  
Dr. Davis further cited to laboratory data, liver function 
tests and viral serologies variously dated between April 1987 
and February 1999, and concluded that there was no data to 
support a conclusion that the veteran has ever had hepatitis 
B, or that he currently has hepatitis C.  She further stated 
that although the veteran may have had hepatitis A during 
service, he would not develop chronic hepatitis or recurrent 
symptoms from such an infection, and that there was no 
evidence that hepatitis A was contributing to any current 
disability or morbidity.  Finally, she noted that the 
veteran's polysubstance abuse and alcohol abuse could have 
contributed to his mildly abnormal liver function tests, 
dated in April 1987, June 1994 and April 1995.  Dr. Davis 
noted that in the future, serial liver tests should be 
obtained in the future to rule out nonviral hepatitis.  
However, the Board notes that there is no other evidence to 
show that the veteran currently has nonviral hepatitis.  
Based on the foregoing, the Board finds that the veteran does 
not have hepatitis.  

In reaching this decision, the Board has considered the 
previously discussed notations of hepatitis as found in 
service medical records, and several VA outpatient treatment 
and hospitalization reports.  However, the Board initially 
notes that the probative value of most of these notations is 
weakened by the use of equivocal language.  Specifically, 
they include notations of "rule out hepatitis" and 
hepatitis by history.  In addition, the probative value is 
weakened by the fact that many of these notations are 
ancillary to what was primarily treatment for psychiatric 
symptoms and/or alcohol and drug abuse.  None of these 
"diagnoses" are shown to have been based on a review of the 
claims files, see Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993), and most 
appear to be "by history" only.  See e.g., LaShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  (1999).  These 
"diagnoses" also lack other indicia of reliability, such as 
being based on blood/laboratory testing.  In this regard, 
although the March 1998 VA examination report notes that 
there had been a review of the C-file, and although the 
report contains a diagnosis of "history of hepatitis B with 
recurrence," this report also makes clear that that lab 
tests had not yet been performed and blood work was not 
available.  Finally, the Board points out that this report, 
as well as all the other evidence of hepatitis, was reviewed 
by Dr. Davis, who determined that the veteran does not have 
hepatitis or residuals thereof.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has hepatitis, or 
residuals thereof, is outweighed by the contrary evidence of 
record, which shows that the veteran does not have hepatitis, 
or hepatitis residuals.  As the preponderance of the evidence 
is against the claim that the veteran has hepatitis, or 
residuals thereof, the veteran's claim for service connection 
for hepatitis fails on the basis that all elements required 
for such a showing have not been met.  Accordingly, service 
connection for hepatitis must be denied.

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has hepatitis as 
a result of his service.  To the extent that the veteran's 
statements may be intended to represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a current diagnosis of hepatitis, 
nor are they competent evidence of nexus between hepatitis 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for hepatitis must be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hepatitis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

